In an action to recover damages for personal injuries alleged to have been sustained by plaintiff when his ear, while stopped awaiting the change of a red light at a street intersection, was struck in the rear by defendant’s car, defendant appeals from an order of the Supreme Court, Westchester County, dated April 14, 1960, granting plaintiff’s motion for summary judgment and directing an assessment of damages. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, issues of fact are presented which should be resolved after a trial. Beldock, Acting P. J., Ughetta, Christ and Pette, JJ., concur.